ELLISON, J.
— Tbis action is based on special taxbills issued to plaintiff’s assignor for street paving in Kansas City, Missouri. The ordinance and contract thereunder provided that the work should be completed within ninety days from the time the contract took effect. The evidence 'shows that the work was not completed in the time limited. Plaintiff concedes that there was a failure in point of time of from two to three weeks, but contends that there was a substantial performance. We do not so consider it. Such departure in point of time was a substantial departure and it prevents a recovery on these bills, under repeated rulings of the Supreme Court, this court and the St. Louis Court of Appeals.
When a question has been several times carefully considered in this court and the rulings have been approved by the Supreme Court and the St. Louis Court of Appeals, it .ought to be considered as settled. We have examined the entire record in this cause and find that the judgment must necessarily be for the defendant, and it is accordingly affirmed. Neill v. Gates, 152 Mo. 585; Rose v. Trestrail, 62 Mo. App. 352; McQuiddy v. Brannock, 70 Mo. App. 535; New Eng. Safe D. v. James, 77 Mo. App. 616; Ayers v. Schmohl, 86 Mo. App. 349.
All concur.